Citation Nr: 0126641	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, in excess of 10 percent from April 27, 1998 to June 
29, 2000; and in excess of 60 percent on and after June 30, 
2000.  

2.  Entitlement to service connection for a heart disorder 
(claimed as congestive heart failure), including as secondary 
to service-connected bronchial asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
evaluation in excess of 10 percent for bronchial asthma, and 
service connection for congestive heart failure as secondary 
to service-connected bronchial asthma.

In November 2000 the RO granted entitlement to an increased 
evaluation of 60 percent for bronchial asthma effective June 
30, 2000.  The RO also denied entitlement to a temporary 
total evaluation based on hospitalization for treatment of 
service-connected disability pursuant to the criteria of 
38 C.F.R. § 4.29 (2001).  A notice of disagreement with this 
denial has not been filed.  Accordingly, this claim is not 
considered part of the current appellate review.

The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing in August, 2001, a 
transcript of which has been associated with the claims file.

The Board has recharacterized the issue of service connection 
for congestive heart failure to be service connection for a 
heart disorder (claimed as congestive heart failure).  While 
the veteran has specifically claimed service connection for 
congestive heart failure, it is relatively clear that his 
intent was to generally claim service connection for his 
heart condition.  This issue is addressed in the remand 
portion of this decision.  

In his substantive appeal to the Board the veteran made 
reference to a claim for compensation for a disability of his 
gums.  This issue was neither procedurally prepared nor 
certified for appellate review.  Accordingly, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence has consistently revealed 
the veteran's forced expiratory volume (FEV-1) to be less 
than 40 percent of predicted.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for bronchial 
asthma have been met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 
(West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1982 the RO granted service connection for asthma 
with the assignment of a 10 percent evaluation.  




The veteran submitted a claim for, in pertinent part, 
entitlement to an increased evaluation for bronchial asthma 
on April 27, 1998.  

In July 1998 the RO received private medical records from 
Baptist Medical Center and Montgomery Cardiovascular 
Associates.  These records do not document specific test 
results for the veteran's respiratory functioning; however, 
on examination with Dr. EA in May 1998, it was noted that a 
previous spirometry performed in May 1998 was essentially 
normal.  

VA outpatient treatment records document treatment of 
respiratory symptoms in January 1998 and March 1998, with the 
March 1998 diagnosis listed as a bronchial asthma 
exacerbation.  

On VA respiratory examination in September 1998 the veteran 
was found to have a severe obstructive lung defect.  The 
diagnosis was bronchial asthma, presently stable.  It was 
noted that he had a history of reversible obstructive airway 
disease.  Pulmonary function testing performed in August 1998 
revealed, in pertinent part, FEV-1 to be 31 percent of 
predicted prior to treatment and 16 percent of predicted 
after treatment.  

On VA examination in July 2000 the veteran was found to have 
symptoms of moderate, persistent bronchial asthma with 
significant bronchodilator response with severe obstructive 
defect.  It was noted that pulmonary function tests from 1999 
revealed a very severe obstructive defect.  

Pulmonary function testing from April 1999 revealed, in 
pertinent part, FEV-1 to be 18 percent of predicted prior to 
treatment, and 30 percent of predicted after treatment.  
Testing in August 1999 revealed, in pertinent part, FEV-1 to 
be 31 percent of predicted prior to treatment and 13 percent 
of predicted after treatment.  




The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing in August 2001, a 
transcript of which has been associated with the claims file.  
He described in detail the disabling manifestations of his 
bronchial asthma which he argued had been increasing in 
severity, thereby warranting entitlement to an increased 
evaluation.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Rating Schedule provides compensation for bronchial 
asthma when FEV-1 is 71 to 80-percent predicted, or FEV-1/FVC 
is 71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy (10 percent); FEV-1 is 56 to 70-
percent predicted, or FEV-1/FVC is 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication (30 percent); FEV-1 is 40 to 55-
percent of predicted, or FEV-1/FVC is 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids (60 
percent); and FEV-1 is less than 40-percent predicted, or 
FEV-1/FVC is less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications (100 
percent).  38 C.F.R. § 4.97, Diagnostic Code, 6602 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 4.3 (2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies with respect to both 
issues.  Id.  The duty to assist analysis specific to each 
issue will be discussed below.  




The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the maximum benefit sought on appeal; namely, a 100 percent 
evaluation for bronchial asthma.  Therefore, any possible 
deficiencies in the duty to assist will not prejudice the 
veteran in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Evaluation of Bronchial Asthma

The veteran's bronchial asthma is currently rated as 60 
percent disabling under Diagnostic Code (DC) 6602.  The next 
higher, and maximum rating (100 percent) requires FEV-1 to be 
less than 40-percent predicted, or FEV-1/FVC to be less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications (100 percent).  38 C.F.R. § 4.97, 
Diagnostic Code, 6602 (2001) (emphasis added).  

The medical evidence clearly establishes that the veteran's 
asthma meets the requirements for a 100 percent evaluation.  
Examinations of respiratory functioning in August 1998, April 
1999, and August 1999 all revealed FEV-1 to always be less 
than 40 percent of predicted, both before and after the use 
of treatment.  As FEV-1 as been shown to be repeatedly below 
40 percent of predicted, the Board concludes that a 100 
percent evaluation for the veteran's asthma is warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Board notes that, in making the above determination, it 
has not rendered any conclusions as to the RO's determination 
that future evaluation of the severity of this condition is 
necessary in light of evidence indicating that the airway 
obstruction is reversible or subject to improvement.  

Finally, the Board notes that the RO selected June 30, 2000 
as the effective date for the grant of the 60 percent 
evaluation for bronchial asthma.  The RO selected this date 
on their perception of the record as showing that the 
veteran's claim for increased compensation benefits had not 
been received before this date.  The Board, however, is of 
the opinion that the veteran's claim for an increased 
evaluation for his service-connected bronchial asthma was, as 
reported earlier, on April 27, 1998.

In this regard, the notes that the veteran specially noted, 
"I am requesting that my SC disability claim be reopened."  
Additionally, as the Board noted earlier, competent medical 
evidence of record shows that bronchial asthma was productive 
of total disablement meeting the requisite schedular criteria 
for a 100 percent evaluation as early as 1998, proximate to 
the veteran's claim for increased compensation benefits.  
Accordingly, the Board finds that the evidentiary record 
supports the grant of a 100 percent evaluation for bronchial 
asthma effective the date of claim for increase, April 27, 
1998.


ORDER

Entitlement to a 100 percent rating for bronchial asthma is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There is some question as to the nature of the veteran's 
heart disorder.  While he has referred to it as congestive 
heart failure, it is clear from the hearing that he intended 
it as a general claim for his heart impairment.  There is 
evidence of a current heart disability; however, its nature 
is unclear.  It is unclear as to whether the veteran has 
heart disease.  There is some documentation indicating that 
he has heart disease, and other evidence indicating that he 
does not.  The veteran has been diagnosed with myocardial 
ischemia.  In fact, he was first diagnosed with myocardial 
ischemia on VA examination in March 1982, less than one year 
after his discharge from service.  

In light of this suggestive but unclear and conflicting 
evidence, the Board is of the opinion that a remand is 
required so that a VA examination of the veteran's heart may 
be conducted.  This examination should specifically determine 
the nature and history of the veteran's current heart 
disorder.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

It also appears that the veteran has submitted a claim for 
disability benefits from the Social Security Administration 
(SSA).  These records should be obtained on remand.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of heart disease.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  


4.  Following the above, the RO should 
schedule the veteran for a VA 
cardiovascular examination conducted by 
an appropriate specialist, including on a 
fee basis if necessary, to ascertain the 
nature and etiology of any heart disorder 
which may be present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
heart disorder?  What is its nature?

(b) Does the veteran have any form of 
heart disease, and, if so, what is its 
nature?

(c) Was the myocardial ischemia 
diagnosed on VA examination in March 
1982 a manifestation of the veteran's 
current heart disorder?  Was it a 
manifestation of his heart disease, if 
such a disease is found?

(d) Is it at least as likely as not that 
the current heart disability was 
incurred during the veteran's military 
service?

(e) Is it at least as likely as not that 
the current heart disability is 
proximately due to or the result of 
bronchial asthma and if not, then 
whether, and to what degree, if any, 
it was aggravated by the service-
connected bronchial asthma.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  If 
such aggravation is determined to have 
taken place, the examiner must address 
the following medical issues: 

(i)  The baseline manifestations which 
are due to the effects of the 
nonservice-connected heart disability; 

(ii)  The increased manifestations of 
the heart disability which, in the 
examiner's opinion, are proximately 
due to service-connected bronchial 
asthma based on medical 
considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of heart 
disease are proximately due to 
service-connected bronchial asthma 
(i.e., aggravated by the asthma).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a heart 
disorder (claimed as congestive heart 
failure), including as secondary to 
bronchial asthma.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a heart 
disorder.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

